DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on November 9, 2020 cancelled no claims.  Claims 1, 3-5, and 38 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-15, 20-22, 27-32, 34-36 and 38.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The amendment filed on November 9, 2020 has failed to overcome the 35 USC 112 rejection of claims 1-5, 7-15, 20-22, 27-32, 34-36 and 38 raised in the office action dated October 28, 2020.  Thus, the rejection is maintained.  Claims 1-5, 7-15, 20-22, 27-32, 34-36 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 11-15, 20-22,  27, 29-31, 34-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteforte et al. (PGPUB: US 2010/0262449) in view of De Witte et al. (PGPUB: 2008/0042850) in view of Scofield et al. (U.S. Patent Number: 8,073,460) in view of Northway et al. (PGPUB: 2009/0286553) in further view of Chefalas et al. (PGPUB: 2006/0149628)

Claims 1 and 38:  Monteforte discloses a method and non-transitory computer-readable medium storing computer-executable instructions for marketing in a retail store directly to a customer: 
A wireless device having a unique ID, wherein the customer repeatedly visits the retail store having readers distributed throughout the store and activators positioned at each entrance/egress of the store; repeatedly transmitting, by the activators, a signal in a plurality of different directions to activate the wireless device entering the store to start communicating; repeatedly transmitting, by the activated wireless device its unique ID; and detecting, by the readers, the transmitted unique ID and informing the server, of times that the wireless device 
Monteforte discloses a wireless device including devices with RFID tags used in providing location information of a user wherein the customer repeatedly visits a retail establishment in at least paragraphs 49 (wireless devices including RFID tags) and 106-107 (entering a mall and entering from a different location than normal) and detecting the transmitted unique ID (RFID tag info) and informing the server, of times that the wireless device carried by the customer entered and/or re-entered a mall and moved to various locations within the mall in at least paragraphs 49 (collecting time based tracking information of a user’s movement); 81 (tracking path followed by a user through a mall); 106-107 (user enter entering a mall tracked); and 130 (the functionality of the mobile marketing system is implemented in at least one server).  The main focus of Monteforte is on using the wireless device to provided location information directly to the server and thus does not disclose go into detail regarding how the mobile device with RFID tags might be implemented other than indicating that proximity sensors or geo-fencing are options for transmit information to the server in paragraph 49.
As such, Monteforte does not disclose using readers distributed throughout an area and activators positioned at each entrance/egress of the area; repeatedly transmitting, by the activators, a signal in a plurality of different directions to trigger the wireless device entering the area; repeatedly transmitting by the wireless device upon receipt of the signal a unique ID; and detecting, by the readers, the transmitted unique ID and location information.  However, the 
Monteforte explicitly discloses the use of the invention in a retail establishment such as a mall but not explicitly disclose the use of the invention in an individual retail store.  However, the analogous art of Scofield discloses in Col 5, lines 33-54 that it is known to use such information in various venues including a mall, an individual retail store, or even individual aisles within a store.  Therefore, it would have been obvious to one of ordinary skill in the art to have used the invention of Monteforte in an individual retail store.  The rational for doing so is the use of the invention in a retail establishment as a mall versus the 
  While Monteforte does not explicitly state that the data includes when the device exited the retail store, Monteforte does state in paragraph 106 that the user’s historic path in the mall is tracked and that location can be acquired in substantially real-time enables the users movement to be tracked in paragraph 49.  While, the path in the mall suggests that the path tracking stops when the person exits, such a recitation is not specifically pointed out in the Monteforte reference.  However, the analogous art of Northway discloses that it is well known to receive data when a user device exits a retail store in at least paragraphs 24 and 49.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the exit information of Northway in the invention of Monteforte.  The motivation for doing so it so be able provide advertisements to users to entice them to revisit the establishment (Northway: Paragraph 49)
Monteforte, De Witte, Schofield and Northway disclose detecting, by the server, a time that the wireless device carried by the customer entered and/or re-entered the retail store and moved to locations within the retail store and exited the retail store. Monteforte discloses tracking the users location substantially in real-time in at least paragraph 49. Thus, the time data relating to time spent is 
Determining, by the server, a visit pattern of the customer during a time period when the customer in the retail store, the visit pattern corresponding to a physical and sequential browsing behavior of the customer within the retail store during the time period and identifying sections of the retail store where the customer spent time. (Monteforte: Paragraph 80; 81 and 106)

Communicating, by the server after the wireless device of the customer has re-entered the retail store, the marketing message to the wireless device of the customer while the customer remains present in the retail store. (Monteforte: Paragraph 80; 81; 106; 107)

Claim 2:  Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the readers and activators include at least one wireless active radio frequency identification (RFID) activator and at least one wireless reader. (Monteforte: Paragraph 49)

Claim 4:  Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the readers include a Bluetooth transmitter. (Monteforte: Paragraphs 3; 45; 111)

Claim 6:  Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the wireless device comprises an active RFID card. (Monteforte: Paragraphs 3; 49)



Claim 8:  Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the wireless device comprises a Bluetooth-enabled circuitry. (Monteforte: Paragraphs 1; 3; 45; 148; 111; 123)

Claim 11: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the step of generating a marketing message comprises a step of: receiving, by the server, information relating to a campaign uploaded, to the server, by an advertiser via a web-based campaign management interface accessible to the advertiser. (Monteforte: Fig. 9, 10 and Paragraph 63-68)

Claim 12: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, further comprising a step of receiving, at the server, from the advertiser, via the web-based campaign management interface, selections of offers or incentives for inclusion in the campaign. (Monteforte: Fig. 6-11 and Paragraph 63-68)

Claim 13: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, wherein the web-based campaign management interface further enables the advertisers to segment offers based on one or more of demography of 

Claim 14: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, wherein the web-based campaign management interface further enables the advertisers to define validity limitations for offers, the offers including at least one of: an offer valid only for a current visit to the retail store, an offer valid only in the retail store, and an offer valid only for a particular duration of time. (Monteforte: Fig. 6-11 and Paragraph 58; 63-68)

Claim 15: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, further comprising a step of: charging the advertiser a fee based on a response of the customer to the campaign. (Monteforte: Paragraphs 60; 61)

Claim 20: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, wherein the web-based campaign management interface includes rules to determine relevance of offers based on a response to the campaign by the customer and the visit pattern. (Monteforte: Paragraphs 80-81)

Claim 21: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, further comprising a step of: providing, by the server, a report to the advertiser based on a response to the campaign. (Monteforte: Paragraphs 61, 74-76)

Claim 22: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 11, further comprising a step of: providing, by the server, a report to the retail store, the report including visit patterns of a segment of customers. (Monteforte: Paragraphs 61, 74-81)

Claim 27: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the step of communicating comprises a step of: communicating the marketing message to the wireless device of the customer responsive to receiving the data indicating that the wireless device of the customer has re-entered the retail store.  (Monteforte: Paragraph 80; 81; 106; 107)

Claim 29: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, wherein the marketing message includes a menu or list of offers providing an abbreviated description of each offer.  (Monteforte: Paragraph 72 and 88 through 92, Fig 15, 23a through 24b)

Claim 30: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 29, further comprising a step of: receiving, by the server, a selection from the customer of one or more offers from the list of offers.  (Monteforte: Paragraph 72 and 88 through 92, Fig 15, 23a through 24b)



Claim 34: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, further comprising a step of: redeeming, by the server, an offer provided to the wireless device upon selection of the offer by the customer at a point of sale. (Monteforte: Paragraph 92)

Claim 35: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1, further comprising a step of: providing, by the server, an offer to the customer responsive to detecting that the wireless device of the customer exited the retail store. (Northway: Paragraphs 24 and 49)

Claim 36: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 35, wherein the offer is associated with a merchant in close geographic proximity to the retail store. (Monteforte: Paragraph 80 through 82; 105; 106; 107)

Claims 3, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteforte et al. (PGPUB: US 2010/0262449) in view of De Witte et 

Claim 3:  Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1.  While Monteforte, De Witte, Scofield, Northway and Chefalas do not specifically state wherein the readers include includes an 802.11 wireless access point, the analogous art of Treyz discloses in at least paragraph 174 and 175 the use of 2.4 GHz which is an 802.11 frequency band.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the 802.11 wireless access point of Treyz in the invention of Monteforte, De Witte, Scofield, Northway and Chefalas.  The rational for doing so is that an 802.11 wireless access point is one of a limited number of predictable type of wireless access points that are well known and commonly used.  

Claim 28: Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1.  While Monteforte, De Witte, Scofield, Northway and Chefalas disclose communicating the marketing message to the wireless device of the customer when the customer enters a location in at least Monteforte paragraphs 80; 81 and 106, he does not specifically state communicating a department-specific offer responsive to detecting when the wireless device of the customer has entered a specific department within the business establishment.  However, the analogous art of Treyz discloses in at least paragraphs 153, 295 and 456 communicating a .

Claims 5, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteforte et al. (PGPUB: US 2010/0262449) in view of De Witte et al. (PGPUB: 2008/0042850) in view of Scofield et al. (U.S. Patent Number: 8,073,460) in view of Northway et al. (PGPUB: 2009/0286553) in view of Chefalas et al. (PGPUB: 2006/0149628) in view of Ghosh et al. (PGPUB: US 2012/0095805).

Claims 5, 9 and 10:  Monteforte, De Witte, Scofield, Northway and Chefalas disclose the method of claim 1.  While Monteforte, De Witte, Scofield, Northway and Chefalas disclose wherein the readers include Bluetooth, mobile phone, and smartcards; and the wireless device comprises a smartcard and circuitry that may be used in at least Monteforte: paragraphs 3; 45; 111; 115; 127), they do not specifically state wherein the readers include a Near Field Communications (NFC) reader and the wireless component is an NFC-enabled smartcard with NFC-enabled circuitry.  However, the analogous art of Ghosh discloses that it is well known to use Near Field .

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteforte et al. (PGPUB: US 2010/0262449) in view of De Witte et al. (PGPUB: 2008/0042850) in view of Scofield et al. (U.S. Patent Number: 8,073,460) in view of Northway et al. (PGPUB: 2009/0286553) in view of Chefalas et al. (PGPUB: 2006/0149628) in view of Atazky et al. (PGPUB: US 2007/0121843).

Claim 32: Monteforte, De Witte, Scofield, Northway and Chefalas discloses the method of claim 1.  While Monteforte, De Witte, Scofield, Northway and Chefalas discloses monitoring user interactions they do not specifically state receiving, by the server, information pertaining to social network information of the customer.  However, the analogous art of Atazky discloses that it is well known to receive, by the server, information pertaining to the customer's social network information in paragraphs 90 through 99; and 188 through 208.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the social network monitoring and storing, of Atazky in the invention of .

Response to Arguments
Applicant’s arguments filed November 9, 2020, have been considered but are not convincing. 
The applicant argues that the amendment clarifies that the activators are used only for such technologies that require activation and that the readers detect signals from devices using all the claimed wireless technologies. The examiner disagrees.  The amendment requires that the claimed “the wireless device”  be activated by a signal from “the activator”.  As such all of the claimed “the wireless devices” must be activated based on a signal from the activator.  As such, there must be support in the specification for “the wireless device” being activated by a signal from “the activator”.  The specification only supports doing so in the instance when “the wireless device” is an “active RFID card” as detailed in the 35 USC 112, first paragraph rejection above. As such, the 35 USC 112, first paragraph rejection is proper and has been maintained.
 The applicant argues that Monteforte does not teach, disclose, or suggest “communicating only after the wireless device of the customer has re-entered the retail store; and that what is communicated is the marketing message based at least on the visit pattern”.  The examiner disagrees.  As a first matter of note, the only communicate after the wireless device of the customer has reentered the retail store. Instead, the limitation merely requires that the claimed communication occur after the wireless device has re-entered the retail store.  Thus, when Monteforte discloses in paragraph 81 that “it can be determined that a certain path is followed through a mall or other group of proximate stores such a behavioral model can be utilized to ensure that advertisements are afforded to consumers for retailers on that path as the consumer moves”, it is clear that they have reentered the store and are currently moving along the path that has been identified as a visiting pattern. This concept if further explained in paragraph 106 of Monteforte which discloses that a user is detected within the predefined area, such as entering a mall; an advertisement for a product or service provided by more than one merchant is identified; the user's path is predicted based on a variety of factors including, among other things historical paths or behavior models such as the particular user historically visiting all stores on a first side and then all stores on a second side; the closest advertising merchant on the user's path is identified; and the advertisement from the closest merchant is delivered to the user.  Thus, Monteforte clearly discloses “communicating, by the server after the wireless device of the customer has re-entered the retail store, the marketing message to the wireless device of the customer while the customer remains present in the retail store” and the limitations of the claims as currently written have been met.  
The applicant’s arguments directed to Monteforte not be a primary reference because he does not specifically disclose “a retail store”.  The examiner disagrees.  The actual location in which the invention is practiced is considered intended use that is provided little if any patentable weight.  The applicant’s specification clearly indicated that the invention can be used in any type of brick and mortar location and/or business establishment in at least paragraphs 3-5. As such, it was not even required that the examiner find prior art that discloses such a limitation because “intended use” limitations do not limit the scope of the claim.  The examiner has merely included Scofield to teach the limitation in an effort to further the prosecution of the claims.
The applicant argues that the activators of De Witte do not transmit a signal in a plurality of different direction because they only transmit in the direction of the RFID tag.  The examiner disagrees.  The examiner can find no disclosure in De Witte that indicates transmission from the activator is only to the RFID tag.  De Witte discloses in paragraph 4 that “The wake-up signal is generated by a powered device called an activator which transmits the desired signal through a specially designed antenna based upon the physical properties of the area. Activation causes the tag to leave a low power, or sleep state and enter an active state. The activation transmitter produces the wake-up signal, and an antenna 
The applicant argues that the wireless devices of De Witte do not “repeatedly transmit” their unique ID.  The unique ID of the wireless devices and its repeated transmissions have been disclosed as being taught by Monteforte as the user moves throughout the physical space.  Thus, the argument it is moot. However, while not necessary, there are numerous sections of De Witte that do disclose repeatedly transmitting data from the wireless device including using multiple frequencies, and omnidirectional antenna.  See at least paragraphs 21-26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621